Citation Nr: 0929656	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-01 769	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for the residuals of a 
pleural cavity injury, left arm, left back, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1949 to June 
1952 and from March 1955 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  While the Veteran was scheduled for a hearing in 
conjunction with this case in April 2005, he thereafter 
withdrew his hearing request and cancelled his hearing.

In March 2006, the Board remanded this case for additional 
development to include new examinations of both disabilities.  
The Veteran thereafter moved and his claim's file was 
transferred to the RO in Detroit, Michigan.  

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that the development directed 
for the pleural cavity injury residuals has not been 
completed.  In accord with Stegall v. West, 11 Vet. App. 268 
(1998), this claim will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since June 11, 2003, the preponderance of the competent and 
credible medical evidence of record does not show that the 
service-connected PTSD has resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

Since June 11, 2003, the criteria for an initial rating in 
excess of 30 percent for the Veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the duty to notify, the Board observes that 
the PTSD claim is an appeal from the initial rating assigned 
for the disability following the grant of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board also observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required. 

Regarding the duty to assist, the Board observes that all 
relevant medical records pertinent to the appeal are in the 
claims folder.  Nothing indicates that the Veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  As noted in the 
Introduction, the Veteran cancelled his April 2005 hearing.  
He has not requested any new hearing(s) in conjunction with 
this case.  Moreover, he was accorded a VA medical 
examination in March 2009 which provided detailed findings 
regarding the symptomatology and severity of his service-
connected PTSD.  The Veteran has not indicated the service-
connected disability has increased in severity since the last 
examination, or that the findings on the examination were in 
error.  Therefore, the Board finds that the examination is 
adequate for evaluation of the service-connected disability 
and satisfies the Board's remand directions.  Furthermore, VA 
has obtain and associated with the record all identified 
treatment records, including all of the Veteran's VA 
treatment records.  Moreover, in May 2007 and again in April 
2009, the Veteran notified VA that he had no other evidence 
to file in support of his appeal.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

The Claim

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The March 2005 rating decision granted the Veteran service 
connection for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective from June 11, 2003, and evaluating it as 30 
percent disabling.  

In this regard, a 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for a psychiatric disability 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Board finds after a thorough review of the 
evidence of record that the Veteran's service-connected PTSD 
has not resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The treatment records on file primarily concern medical 
conditions other than the service-connected PTSD.  In fact, 
the Veteran reported at the March 2009 VA examination that he 
had not been hospitalized for mental health reasons, nor had 
he participated in any outpatient mental health treatment.  
As such, the competent medical evidence regarding the 
severity of the service-connected PTSD is detailed primarily 
by an psychiatric evaluation summary report for three 
sessions conducted in July and August 2003 by Upper Michigan 
Behavioral Health Services and the March 2009 VA examination. 

The Board acknowledges that the Veteran has reported to the 
above examiners that his PTSD has caused him to have problems 
with sleeping, including nightmares, flashbacks, 
hypervigilance, overreacting, intrusive thoughts, and 
irritability.  Further, the 2003 evaluation summary notes 
that he did not trust anyone.  However, these symptoms appear 
consistent with the criteria for his current 30 percent 
evaluation.  Moreover, he denied notable depression, anxiety, 
and impaired impulse control at the March 2009 VA 
examination.

Nothing in the competent medical evidence of record indicates 
the Veteran's PTSD has resulted in flattened affect.  In 
fact, the 2003 psychiatric evaluation summary report noted 
that his affect was generally bright.

The Board also observes that the 2003 psychiatric evaluation 
summary report found that the Veteran was oriented times 
three; he was causally dressed, but appropriately groomed; 
his general behavior and interpersonal response was polite, 
friendly, and open; his attention, memory, insight, and 
judgment were still intact; and he was not a danger to 
himself or others.  In addition, the more recent March 2009 
VA examination found that the Veteran demonstrated no 
impairment of thought process or communication as well as 
delusions or hallucinations; his eye contact and interaction 
were within normal limits; he denied suicidal or homicidal 
thoughts; he endorsed a good history of maintaining minimal 
personal hygiene and other basic activities of daily living; 
he was oriented to person, place, and time; he denied memory 
loss or impairment, obsessive or ritualistic behaviors, or 
panic attacks; and, as reported above, he denied notable 
depression, anxiety, and impaired impulse control.  It was 
also noted that the rate and flow of the Veteran's speech was 
within normal limits.  As such, the competent medical 
evidence does not indicate the symptomatology associated with 
the next higher rating of 50 percent, or more, under 
Diagnostic Code 9411.

The Board acknowledges that the Veteran's service-connected 
PTSD has resulted in occupational and social impairment.  
However, all compensable evaluations under the schedular 
criteria include such impairment.  Therefore, the issue is 
whether the level of the Veteran's occupational and social 
impairment is of such severity as to warrant a rating in 
excess of 30 percent.

Of particular importance in evaluating the Veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning (GAF) scores he has been assigned for his 
service-connected PTSD, because such designations are based 
on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In this regard, GAF scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV); 38 C.F.R. § 
4.130 (incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes).  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  Id.

In this case, the 2003 psychiatric evaluation summary report 
assigned a GAF score of 60, while the March 2009 VA examiner 
stated that the GAF score for the PTSD was equal to 65.  As 
such, the competent medical professionals who have evaluated 
the Veteran found that PTSD resulted in no more than mild to 
moderate impairment/symptoms.  

This finding is supported by the comments from these 
clinicians, as well as the Veteran's history.  For example, 
the 2003 psychiatric evaluation summary report noted that the 
Veteran's symptoms were more pronounced as a younger man, and 
appears subdued now.  It was further noted that his symptoms 
appeared to be relatively mild in comparison to some others; 
that he had always been able to remain employed, married, and 
was not self-destructive with drugs, alcohol, or negative 
attitude.  He also had no legal history.  

Likewise, the more recent March 2009 VA examination noted the 
Veteran worked for the corps of engineers for 24 years, 
retired in 1997, and now worked part-time 2 nights a week as 
a bartender.  He denied missing any time from work over the 
past 12 months because of his mental health.  Further, he had 
been married for 42 years, had 3 children, 5 grandchildren, 3 
great-grandchildren, and he described having a good 
relationship with his family.  Socially, he attended the 
local Veterans Service Organization where he worked as a 
bartender; and spent his free time watching wrestling and 
bull riding on television and playing bingo.  He denied any 
recent history of violence or assaultiveness as well as 
suicide attempts.  Moreover, the VA examiner stated that, 
overall, the Veteran described a stable and good current 
psychosocial functional status; specifically stated that the 
GAF of 65 was to indicate mild symptoms; and that the PTSD 
was of mild severity.

In view of the foregoing, the Board finds that the Veteran's 
level of occupational and social impairment is adequately 
reflected by his current 30 percent rating.  A thorough 
review of the record does not show any time during the 
pendency of this case where it was of such severity as to 
warrant a higher rating, to include the type of reduced 
reliability and productivity as well as difficulty in 
establishing and maintaining effective work and social 
relationships contemplated by the next higher rating of 50 
percent.

For the reasons stated above, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
PTSD since June 11, 2003.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, to 
include consideration of staged ratings pursuant to 
Fenderson, supra.  

Based on the Veteran's and his representative's written 
statements to the RO, regarding the rating schedule not 
adequately compensating the claimant for the problems caused 
by his PTSD, the Board will considered the application of 
38 C.F.R. § 3.321(b)(1) (2008).  Although the Veteran and his 
representative claim that the rating schedule does not 
adequately compensating the claimant for the problems caused 
by his PTSD, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his PTSD, acting alone, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, the Board finds that the Veteran 
is credible to report on what he sees and feels and others 
are credible to report on what they can see.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, neither the 
Veteran nor his representative are competent and credible to 
report on the severity of the PTSD because they do not have 
the required medical training.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. 
App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds more competent and 
credible the findings by the healthcare professionals as 
outlined above than these lay statements.  38 C.F.R. § 4.130; 
Evans v. West, 12 Vet. App. 22, 30 (1998). 

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an initial evaluation in excess of 
30 percent for PTSD must be denied. 


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied for the entire appeal period.


REMAND

The Board remanded this appeal in March 2006, in part, to 
provide the Veteran with a new VA examination to establish 
the current severity of the service-connected pleural cavity 
residuals.  However, while a review of the record on appeal 
does not show that this issue was withdrawn, it was not even 
listed on the April 2009 Supplemental Statement of the Case 
(SSOC) and the RO did not ever schedule the Veteran for a VA 
examination.  Therefore, the Board finds that a remand is 
required to provide the Veteran with his examination.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that, where 
the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).

The Board also notes that the March 2006 remand directed the 
RO to consider rating the Veteran's pleural cavity injury 
residuals by analogy to scars under 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-04 (2008) or post-surgical residuals 
under 38 C.F.R. § 4.97, Diagnostic Code 6843 (2008) and not 
under former Diagnostic Code 6818 (see 38 C.F.R. § 4.97 
(1995)) because former Diagnostic Code 6818 is not applicable 
to current claim which was filed in 2003.  

As the record does not reflect the Veteran's pleural cavity 
residuals were even considered by RO while the appeal was in 
remand status since it was not listed on the April 2009 SSOC, 
it is clear that these additional rating criteria were not 
considered in evaluating the pleural cavity injury residuals.  
Therefore, a remand is also required to have the RO consider 
rating the Veteran's pleural cavity injury residuals by 
analogy to scars under Diagnostic Codes 7802-04 and post-
surgical residuals under Diagnostic Code 6843.  See Stegall, 
supra.

In addition to the foregoing, the Board reiterates that the 
Court recently issued a decision in the case of Vazquez-
Flores, supra, regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  Although this case was not applicable to the PTSD 
claim as it was an initial rating case, the appeal regarding 
the pleural cavity residuals is an increased rating claim.  
Inasmuch as it does not appear the notification provided to 
the Veteran with respect to that claim is in full compliance 
with the holding of Vazquez-Flores, supra, the Board 
concludes he should be provided with such notification on 
remand.

For the reasons stated above, this issue is REMANDED for the 
following actions:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating as outlined by the Court in 
Vazquez-Flores, supra, including 
information regarding the Diagnostic Codes 
used for evaluating his service-connected 
pleural cavity residuals by analogy to 
scars under Diagnostic Codes 7802-04 and 
by analogy to post-surgical residuals 
under Diagnostic Code 6843.

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his pleural 
cavity residuals since April 2006.  After 
securing any necessary release, obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran must be afforded an examination 
to evaluate the current nature and 
severity of his service-connected pleural 
cavity residuals.  The claims folder 
should be made available for review by 
the examiner.  All clinical findings 
necessary for comprehensive disability 
ratings must be reported as part of these 
examinations, to include pulmonary 
function testing under Diagnostic Code 
6843 and the exact measurements and 
location of all scars under Diagnostic 
Codes 7802 to 7804.

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
Such readjudication should include rating 
the Veteran's disability under 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 and/or 
38 C.F.R. § 4.118, Diagnostic Codes 7802-
04.  If the benefits requested on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which addresses all of the evidence 
obtained since the July 2005 SSOC and 
provides an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


